DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "data processing means (11) of the steps of" in claim 1 (and claims 2-12 and 14-16 by dependency) and "data processing means (11) configured to" in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: see Para. 0031, “data processing means 11 such as a processor”. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Support Driven Wavelet Frame-based Image Deblurring" by He et al.
Regarding claim 1, He et al. discloses, a method of deblurring (Pg. 2, right-hand column, second bullet point: our method is a multi-stage self-learning procedure and applied to a different field—image deblurring; Fig. 1: overview of the proposed method) an observed image u(i, j),                         
                            
                                
                                    u
                                
                                -
                            
                        
                    (i, j) are the pixel values of the input evaluated image and original true image at the pixel location (i, j)), the method being characterized in that it comprises the implementation by data processing means (11) of the steps of (Pg. 2, right-hand column, third bullet point: the proposed algorithmic framework; Pg. 5: Algorithm 1): 
(a) Expression of the observable image as a solution minimizing a Tikhonov functional defined by the observed image (Pg. 3, section III A. ℓ1 norm regularized wavelet frame-based methods: the quality of the recovery images by these models is approximately comparable; equation 3), a spreading function at the point of the optical acquisition means (20) (Pg. 1, left-hand column: different type of linear operator A, e.g., an identity operator for image denoising, a projection operator for inpainting, and a convolution operator for deblurring, etc.; equation 1; Algorithm 1: convolution operator A, Table I) and a wavelet transform operator (Pg. 3, left-hand column: given the 1D tight wavelet frame, the framelets for L2(R2) can be easily constructed by using tensors products of 1D framelets. In the discrete setting, we will use                         
                            W
                            ∈
                            
                                
                                    R
                                
                                
                                    m
                                    ×
                                    n
                                
                            
                        
                     with                         
                            m
                            ≥
                            n
                        
                     to denote the transform matrix of framelet decomposition), said Tikhonov functional being expressed as a sum of at least two terms (equation 7: first term                         
                            
                                
                                    
                                        
                                            A
                                            u
                                             
                                            -
                                            f
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     and second term                         
                            
                                
                                    
                                        
                                            W
                                            u
                                        
                                    
                                
                                
                                    0
                                
                            
                             
                        
                    are added); 
(b) Determination of said observable image by implementing an iterative projection algorithm released on a closed convex (Pg. 5: Algorithm 1, step 2(b)), comprising, at each iteration, the successive application of a projection operator associated with each of said terms of the Tikhonov functional (Pg. 1, section I. Introduction, left-hand-column: a projection operator for inpainting; Pg. 7, right-hand column, second paragraph: back projection results, which are obtained by only reserving the large wavelet frame coefficient to the original true image at the support locations; equation 11: argmin function).
Regarding claim 2, He et al. discloses, a method according to claim 1, wherein step (b) comprises using the Nesterov minimization algorithm (Pg. 5: Algorithm 1 step 2(b) computes the solution through convergence of iterations).
Regarding claim 3, He et al. discloses, a method according to claim 1, wherein said projection operator is the proximal operator (equation 11: argmin function).
Regarding claim 4, He et al. discloses, a method according to claim 3, wherein said Tikhonov functional is expressed as a sum of a first term in L2 standard and a second regularization term in L1 standard (equation 7: first term                         
                            
                                
                                    
                                        
                                            A
                                            u
                                             
                                            -
                                            f
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     and second term                         
                            
                                
                                    
                                        
                                            W
                                            u
                                        
                                    
                                
                                
                                    0
                                
                            
                             
                        
                    are added).
Regarding claim 5, He et al. discloses, a method according to claim 4, wherein the first term of said Tikhonov functional is [Math 34]                         
                            
                                
                                    
                                        
                                            H
                                            u
                                             
                                            -
                                            g
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     (equation 7: first term                        
                            
                                
                                    
                                        
                                            A
                                            u
                                             
                                            -
                                            f
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                    ) where u is unknown (Pg. 1, section I. Introduction, left-hand column: where u is the unknown true image), g is the observed image (Pg. 5, Algorithm 1: observed image f), and H is the spreading function of the point of the optical acquisition means (20) (Pg. 1, left-hand column: 
Regarding claim 6, He et al. discloses, a method according to claim 5, wherein the second term of said Tikhonov functional is [Math 35]                        
                             
                            
                                
                                    
                                        
                                            W
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                     (equation 7: second term                        
                            
                                
                                    
                                        
                                            W
                                            u
                                        
                                    
                                
                                
                                    0
                                
                            
                        
                    ) where W is the wavelet transform operator (Pg. 3, left-hand column: given the 1D tight wavelet frame, the framelets for L2(R2) can be easily constructed by using tensors products of 1D framelets. In the discrete setting, we will use                         
                            W
                            ∈
                            
                                
                                    R
                                
                                
                                    m
                                    ×
                                    n
                                
                            
                        
                     with                         
                            m
                            ≥
                            n
                        
                     to denote the transform matrix of framelet decomposition; Pg. 3, section A. l1 norm regularized wavelet frame-based methods: redundancy of the wavelet frame systems (                        
                            W
                            
                                
                                    W
                                
                                
                                    T
                                
                            
                            ≠
                            I
                        
                    )).
Regarding claim 9, He et al. discloses, a method according to claim 1, comprising a preliminary step of acquiring said image observed by the optical acquisition means (20) (Pg. 5, Algorithm 1: observed image f; far left image of Fig. 1: blurred and noised image).
Regarding claim 10, He et al. discloses, a method according to claim 1, comprising first estimating said spreading function of the point of the optical acquisition means (20) (Pg. 1, left-hand column: different type of linear operator A, e.g., an identity operator for image denoising, a projection operator for inpainting, and a convolution operator for deblurring, etc.; equation 1; Algorithm 1: convolution operator A, Table I) by: determination of Gaussian functions each connecting an observed reference image and an observable reference image for a plurality of displacements of predetermined amplitude in front of the optical acquisition means (20) and/or a plurality of predetermined shooting heights in relation to the optical acquisition means (20), average of said calculated Gaussian functions (Pg. 6, section A. Experimental settings: to                         
                            σ
                            =
                            
                                2
                            
                        
                     and                         
                            σ
                            =
                            2
                        
                     are added, respectively; Table 1: PSF and noise standard variances).
Regarding claim 13, He et al. discloses, a processing unit (10) comprising data processing means (11) (Pg. 5, Algorithm 1: computations for image deblurring; Pg. 7, section D. Implementation details: all the experiments were performed under Windows 7 and MATLAB v7.10.0 (R2010a) running on a desktop with an Intel(R) Core(TM) i7-4790 CPU (3.60GHz) and 32GB of memory) configured to: Express an observable image corresponding to a deblurred observed image (Fig. 1: solve this resulted optimization model, and obtain a new recovered image; Pg. 6, section B. Evaluation measures: original true image), the observed image being acquired by optical acquisition means (20) (Pg. 5, Algorithm 1: observed image f; far left image of Fig. 1: blurred and noised image), said observable image (Pg. 6, section B. Evaluation measures: original true image; Fig. 1) and said observed image (Pg. 5, Algorithm 1: observed image f; far left image of Fig. 1: blurred and noised image) each being constituted as a set of pixels defined by at least one numerical value (Pg. 6, section B. Evaluation measures: u(i, j),                         
                            
                                
                                    u
                                
                                -
                            
                        
                    (i, j) are the pixel values of the input evaluated image and original true image at the pixel location (i, j)), as a solution minimizing a Tikhonov functional defined by the observed image (Pg. 3, section III A. ℓ1 norm regularized wavelet frame-based methods: the quality of the recovery images by these models is approximately comparable; equation 3), a spreading function at the point of the optical acquisition means (20) (Pg. 1, left-hand column: different type of linear operator A, e.g., an identity operator for image denoising, a projection operator for inpainting, and a convolution operator for deblurring, etc.; equation 1; Algorithm 1: convolution operator L2(R2) can be easily constructed by using tensors products of 1D framelets. In the discrete setting, we will use                         
                            W
                            ∈
                            
                                
                                    R
                                
                                
                                    m
                                    ×
                                    n
                                
                            
                        
                     with                         
                            m
                            ≥
                            n
                        
                     to denote the transform matrix of framelet decomposition; Pg. 3, section A. l1 norm regularized wavelet frame-based methods: redundancy of the wavelet frame systems (                        
                            W
                            
                                
                                    W
                                
                                
                                    T
                                
                            
                            ≠
                            I
                        
                    )), said Tikhonov functional being expressed as a sum of at least two terms (equation 7: first term                         
                            
                                
                                    
                                        
                                            A
                                            u
                                             
                                            -
                                            f
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     and second term                         
                            
                                
                                    
                                        
                                            W
                                            u
                                        
                                    
                                
                                
                                    0
                                
                            
                             
                        
                    are added); Determine said observable image by implementing an iterative projection algorithm released on a closed convex (Pg. 5: Algorithm 1, step 2(b)), comprising, at each iteration, the successive application of a projection operator associated with each of said terms of the Tikhonov functional (Pg. 1, section I. Introduction, left-hand-column: a projection operator for inpainting; Pg. 7, right-hand column, second paragraph: back projection results, which are obtained by only reserving the large wavelet frame coefficient to the original true image at the support locations; equation 11: argmin function).
Regarding claim 15, He et al. discloses, a computer program product comprising code instructions for executing a method according to claim 1 for deblurring an observed image or authenticating or identifying an individual, when said program is executed by a computer(Pg. 7, section D. Implementation details: all the experiments were performed under Windows 7 and MATLAB v7.10.0 (R2010a) running on a desktop; Pg. 5., Algorithm 1: image deblurring via wavelet frame-based SDSR model, observed image f).
Regarding claim 16, He et al. discloses, a storage medium readable by a computing device on which a computer program product includes code instructions for performing a method according to claim 1 of deblurring an observed image or authenticating or identifying .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over "Support Driven Wavelet Frame-based Image Deblurring" by He et al in view of Lee et al. (EP 3086262A1).
Regarding claim 11, He et al. teaches, a method according to claim 1 (Pg. 2, right-hand column, second bullet point: our method is a multi-stage self-learning procedure and applied to a different field—image deblurring; refer to claim 1 for more details).
He et al. does not expressly disclose, wherein said optical acquisition means (20) are a direct view type fingerprint sensor, said observed image being a finger image comprising at least one fingerprint.
However, Lee et al. teaches, wherein said optical acquisition means (20) are a direct view type fingerprint sensor (Para. 0048: Referring to FIG. 4, a fingerprint verification apparatus 410 includes a fingerprint sensor 420), said observed image being a finger image comprising at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute a fingerprint image as the observed image taught by Lee et al. in for the observed image f of the image deblurring method of He et al. in order to perform fingerprint verification (Lee et al., Para. 0053).
Regarding claim 12, He et al. teaches, a method of authenticating or identifying an individual, comprising implementing a method according to claim 11 of deblurring (Pg. 2, right-hand column, second bullet point: our method is a multi-stage self-learning procedure and applied to a different field—image deblurring; Fig. 1: overview of the proposed method) an observed image acquired by optical acquisition means (20) (Pg. 5, Algorithm 1: observed image f; far left image of Fig. 1: blurred and noised image) so as to determine an observable image corresponding to the deblurred observed image (Fig. 1: solve this resulted optimization model, and obtain a new recovered image; Pg. 6, section B. Evaluation measures: original true image), and a step (c) of authenticating or identifying an individual by comparing fingerprints on the basis of the determined observable image.
 He et al. does not expressly disclose all of the limitations of claim 11 from which claim 12 depends (reference claim 11 above) or the limitations underlined above. 
However, Lee et al. teaches, the fingerprint sensor and fingerprint image limitations (refer to claim 11) as well as the following limitations in claim 12: a method of authenticating or identifying an individual (Para. 0005: fingerprint verification method) and a step (c) of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a fingerprint verification method as taught by Lee et al. into the image deblurring method of He et al. in order to release a lock state of a terminal device connected to the fingerprint verification apparatus or assign a right to a user or maintain the lock state of the terminal device or limit the right to access the particular function of the terminal device (Lee et al., Para. 0055). 
Regarding claim 14, He et al. discloses, an image processing system (1) comprising a unit (10) according to claim 12 (comprising data processing means (11) (Pg. 5, Algorithm 1: computations for image deblurring; Pg. 7, section D. Implementation details: all the experiments were performed under Windows 7 and MATLAB v7.10.0 (R2010a) running on a desktop with an Intel(R) Core(TM) i7-4790 CPU (3.60GHz) and 32GB of memory) and said optical acquisition means (20) (Pg. 5, Algorithm 1: observed image f; far left image of Fig. 1: blurred and noised image).
He et al. does not expressly disclose, the limitation of “wherein said optical acquisition means (20) are a direct view type fingerprint sensor, said observed image being a finger image comprising at least one fingerprint” in claim 12 from which claim 14 depends.
However, Lee et al. teaches, wherein said optical acquisition means (20) are a direct view type fingerprint sensor (Para. 0048: Referring to FIG. 4, a fingerprint verification apparatus 410 includes a fingerprint sensor 420), said observed image being a finger image comprising at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute a fingerprint image as the observed image taught by Lee et al. in for the observed image f of the image deblurring method of He et al. in order to perform fingerprint verification (Lee et al., Para. 0053).
Allowable subject matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 7 recites a method according to claim 6, wherein said Tikhonov functional is [Math 36]             
                
                    
                        
                            a
                            r
                            g
                             
                            m
                            i
                            n
                             
                        
                    
                    
                        
                            u
                            ∈
                            
                                
                                    R
                                
                                
                                    n
                                
                            
                        
                    
                
            
                     
                
                    
                        
                            
                                
                                    
                                        λ
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                        u
                                         
                                        -
                                        g
                                    
                                
                            
                            
                                2
                            
                            
                                2
                            
                        
                         
                        +
                         
                        
                            
                                
                                    
                                        W
                                        u
                                    
                                
                            
                            
                                1
                            
                        
                    
                
            
         . Similar equations for the Tikhonov functional is presented in He et al. (see equation 11 and equation 6), however, the             
                
                    
                        λ
                    
                    
                        2
                    
                
            
         component of the first term is not evident in the closest prior art.
Claim 8 recites a method according to claim 4, wherein the iterative projection algorithm released on a closed convex, comprising, at each iteration k, the successive calculation of [Math 37]             
                
                    
                        x
                    
                    
                        k
                        +
                         
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                 
                =
                
                    
                        p
                        r
                        o
                        x
                    
                    
                        γ
                        
                            
                                f
                            
                            
                                1
                                 
                            
                        
                    
                
                
                    
                        
                            
                                x
                            
                            
                                k
                            
                        
                    
                
            
         and             
                
                    
                        x
                    
                    
                        k
                        +
                         
                        1
                    
                
                 
                =
                
                    
                        
                            
                                x
                            
                            
                                k
                            
                        
                         
                        +
                         
                        
                            
                                λ
                            
                            
                                k
                            
                        
                         
                        p
                        r
                        o
                        x
                    
                    
                        γ
                        
                            
                                f
                            
                            
                                2
                                 
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        2
                                        x
                                    
                                    
                                        k
                                        +
                                         
                                        
                                            
                                                1
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                 
                                -
                                x
                            
                            
                                k
                                +
                                1
                            
                        
                    
                
            
         where xk, xk+1/2, xk+1 are convergent approximations of the observable image,             
                γ
            
         > 0 an adaptation step, f1 and f2 respectively the first and second terms of the Tikhonov functional, and [Math 38]            
                 
                
                    
                        λ
                    
                    
                        k
                    
                
                ∈
                 
                
                    
                        0.2
                    
                
            
         a family of relaxation parameters such as [Math 39]             
                
                    ∑
                    
                        
                            
                                λ
                            
                            
                                k
                            
                        
                         
                        
                            
                                2
                                 
                                -
                                
                                    
                                        λ
                                    
                                    
                                        k
                                    
                                
                            
                        
                    
                
                 
                <
                +
                 
                ∞
            
        . The specific equations presented above are not evident in the closest prior art of He et al. for the iterative projection algorithm (see equation 11 and Algorithm 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lou et al. teaches image recovery using Tikhonov regularization (Pg. 192: Algorithm 1). Zeng et al. teaches comparisons of different methods under noise variance (Fig. 12). Chen et al. teaches a proximity projection operator/algorithm for wavelet domain inpainting (abstract). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        

/NANCY BITAR/Primary Examiner, Art Unit 2664